841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie McCOY, Plaintiff-Appellant,v.Howard N. LYLES, Warden;  Cpl. Russell, II, CorrectionalOfficer, Defendants- Appellees.
No. 87-7406.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 25, 1988.Decided:  Feb. 24, 1988.

Frankie McCoy, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland, for appellees.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frankie McCoy, a Maryland inmate, appeals from the district court's entry of summary judgment in his 42 U.S.C. Sec. 1983 action.  We affirm the district court's judgment because McCoy was afforded due process in connection with the adjustment hearing.   See Wolff v. McDonnell, 418 U.S. 539 (1974).  There existed "some evidence" to support his conviction, Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445 (1985), and we decline to review the hearing officer's factual findings, Kelly v. Cooper, 502 F.Supp. 1371 (E.D.Va.1980).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  McCoy's motion for appointment of counsel is denied.


2
AFFIRMED.